Order entered March 11, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00266-CV

                     IN RE ROBERT BOMKAMP, Relator

           Original Proceeding from the 204th Judicial District Court
                             Dallas County, Texas
                       Trial Court Cause No. F15-17895

                                     ORDER

        Before the Court is relator’s February 26, 2020 petition for writ of

mandamus. We request that the real party in interest and respondent file their

responses, if any, to the petition for writ of mandamus on or before March 23,

2020.

        The Court DIRECTS the Clerk to send copies of this order, by electronic

transmission, to the Honorable Tammy Kemp, Presiding Judge, 204th Judicial

District Court; and the Dallas County District Attorney.
     We DIRECT the Clerk of the Court to mail a copy of this order, by first

class mail, to Robert Bomkamp, TDCJ # 02124798, Pack Unit, 2400 Wallace Pack

Road, Navasota, Texas 77868.




                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE